FaiRCHIRD, J.
{dissenting). The result reached may be consistent with the general purpose which forms the basis of compensation for injuries sustained in industry, but where one has obtained'a status as an employee in Wisconsin, and is completely within the terms of the act, it does seem, logically, to follow that he is then entitled to the full benefits thereof. In Interstate Power Co. v. Industrial Comm. 203 Wis. 466, 234 N. W. 889, we conceded the jurisdiction of the 'commission of a sister state to determine the rights of the parties under that state’s act. At the same time we emphasized our duty to recognize the jurisdiction of the Wisconsin commission to make its determination of the rights involved under the Wisconsin act. In McKesson-Fidler-Morrisson Co. v. Industrial Comm. 212 Wis. 507, 250 N. W. 396, we said: “Neither is it for courts to concern themselves over the prospects of double liability.” In.that case, in commenting on the Interstate Power Co. Case, where the claimant was willing to allow as a credit the amount paid in Iowa, we called attention to the fact that it was proper for the Industrial Commissiort to take prior awards made in other states into consideration, and give credit to the employer for such amounts as he has paid under the acts of other states. The commission can approve of compromises, *350but it cannot force them to the extent of taking one’s right away against his consent. Sec. 102.16, Stats. And it should be noted that in the Interstate Power Co. Case we said, on the question of double compensation: “That question is not properly involved in this case, for the reason that the commission credited the employer with all sums paid under the Iowa act,” and in further comment of the Interstate Power Co. Case, we said, in McKesson-Fuller-Morrisson Co. v. Industrial Comm., supra, upon this same point: “That is a matter for the legislature to deal with.” It seems to me, that if we are guided by those two cases in making an analysis of the situation presented on this appeal, we must reach the conclusion that the award of the commission, allowing full compensation under the Wisconsin act, should be permitted to be effective, and the judgment unconditionally affirmed.